Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joe Kim Reg. No. 471895 on 02/18/2022. 
   
The following claims have been amended as follows: 

1.    (Currently Amended) A webpage display method performed by a terminal device, comprising:
displaying a first webpage on a screen, the first webpage including a first image and a second image;
receiving a selection of a user of the first image on a first portion of the first webpage displayed on the screen; 
displaying, on the first portion of the first webpage, a dynamic object related to the first image or the second image responsive to the user selection of the first image displayed on the first portion of the first webpage; and
,
wherein an appearance of the second image changes when the dynamic object appears to approach the second image within a predetermined distance.
 
3.    (Canceled)
 
7.    (Currently Amended) A terminal device for displaying a webpage, comprising:
a display unit having a screen;
a controller configured to display a first webpage which includes a first image and a second image, on the screen of the display unit by using a predetermined application; and
a user input receiver configured to receive a selection of a user of the first image displayed on the screen,
wherein the controller is further configured to displays, on the first portion of the first webpage, a dynamic object related to the first image or the second image responsive to the user selection of the first image displayed on the first portion of the first webpage, and performs, in response to the user selection of the first image, a predetermined function of scrolling the first webpage to display the second image on a second portion of the first webpage while displaying the dynamic object on the screen, so that the dynamic object appears to be moving over the first webpage from the first image to the second image, and 
wherein the controller changes an appearance of the second image when the dynamic object appears to approach the second image within a predetermined distance.
 
8.    (Currently Amended) A webpage providing method performed by a web server, comprising:
receiving a request for a first webpage which includes a first image and a second image from a terminal device; and
providing the first webpage to the terminal device responsive to the request of the terminal device,
wherein the first webpage controls the terminal device to perform, in response to the user selection of the first image on a first portion of the first webpage, a predetermined function of scrolling the first webpage to display the second image on a second portion of the first webpage while displaying, on the user screen, a dynamic object related to the first image or the second image, so that the dynamic object appears to be moving over the first webpage from the first image to the second image, and
wherein an appearance of the second image changes when the dynamic object appears to approach the second image within a predetermined distance.
 
9.    (Canceled)

The following is the examiners reasons for allowance:


At best the prior arts of record, specifically, Song et al. (US 20140215386 A1 hereinafter Song) teaches a webpage with images such as dogs and people see (¶86-91 and Fig. 8). Song further teaches scroll actions between sections with images (see ¶4 and ¶118). van de Singh et al. (US 20150169567 A1) teaches a dynamic object or overlay that’s related to images of a web page (See Fig. 2A and ¶3, ¶7) Almosnino et al. (US 20150029197 A1 hereinafter Almosnino) teaches custom animation that’s triggered by scroll and moves to positions defined (key position) (see ¶4, ¶49)
Newly cited art Lee; Edgar Y (US 8261205 B2) teaches a application that has a scrollable window between thumbnail images and full versions (see Fig. 2 and Col. 5 Ln. 14-41), Taylor; 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 7 and 8 as a whole.
Thus, claims 1, 7 and 8 are allowed over the prior art of record.
Claims 2, 4-6, and 10 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 02/01/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEAU D SPRATT/Primary Examiner, Art Unit 2143